Citation Nr: 9932346	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death. 


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active naval service from April 1959 to 
August 1967, and the appellant in this case is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  The Board 
remanded the claim in September 1998 for additional 
evidentiary and procedural development.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death was denied by decision in 
February 1993; the appellant was notified by the RO thereof 
on February 24, 1993; she did not initiate an appeal of that 
issue.  

2.  The additional evidence received into the record after 
February 1993 is not probative and material, nor does it bear 
directly and sustantially on the specific matter at hand.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 1, 1992, the veteran died at a private medical 
facility in the Philippines, Olongapo City General Hospital.  
He was 51 years old.  The death certificate listed the 
immediate cause of death as asphyxia, the antecedent cause of 
death as hemoptysis, and the underlying cause of death as 
pulmonary tuberculosis.  At the time of his death, service 
connection was not established, nor had he sought service 
connection, for any disability.  The appellant contends that 
the cause of the veteran's death, including the items listed 
on the death certificate together with lung cancer and other 
respiratory cancers, was due to disability incurred in or 
aggravated by active service.  

In October 1992, the appellant filed an application for VA 
dependency and indemnity compensation or death pension.  The 
RO, by February 24, 1993 letter decision, approved the claim 
for nonservice-connected death pension and wrote, "[t]he 
veteran's death was not related to a service-connected 
disease or injury."  On the reverse side of the letter was a 
notice of her procedural and appellate rights.  Because the 
record does not indicate the appellant filed a timely notice 
of disagreement with the February 1993 decision, that 
determination is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

In a July 1996 statement, the appellant asked for an award of 
dependency and indemnity compensation benefits under 
38 C.F.R. § 3.312, arguing that the diseases that caused the 
veteran's death were incurred or aggravated in service.  She 
also wrote that hemoptysis was incurred during his Vietnam 
service as a result of exposure to herbicide agents, 
including Agent Orange.  The RO, treating the July 1996 
statement as an original claim for dependency and indemnity 
compensation benefits, denied the merits of the claim in the 
August 1996 rating decision herein at issue.  The appellant 
disagreed, and the RO developed the claim for appellate 
review as entitlement to service connection for the cause of 
the veteran's death.  

In September 1998, the Board remanded the claim for the RO to 
determine whether to reopen the claim previously denied in 
February 1993.  See 38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. 
§ 3.156.  In February and August 1999, the RO denied the 
appellant's application to reopen the previous denied claim 
because she had not submitted new and material evidence.  

The analysis required to adjudicate the application to reopen 
the previously denied claim requires three steps as set forth 
in Elkins v. West, 12 Vet. App. 209, 214 (1999).  VA must 
(1) determine whether the [appellant] has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence has been presented, immediately 
on reopening the claim determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (as distinguished from the 
original claim) is well grounded; and (3) if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 
Vet. App. at 206-07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  New evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if it provided a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince the Board to alter its rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  The reopening standard provides for judgment as 
to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  

The new and material evidence must be presented or secured 
since the time the claim was finally disallowed on any basis.  
Evans, 9 Vet. App. at 285.  The newly presented evidence need 
not be probative of all the elements required to award the 
claim, but only as to each element that was a specified basis 
for the last disallowance.  Id. at 284.  Prior evidence of 
record is important in determining whether evidence is new 
for purposes of deciding whether to reopen a claim.  Id.  

At the time of the February 1993 rating decision, the RO 
summarized the evidence of record and concluded that service 
connection was not warranted.  The only relevant evidence of 
record at that time was the death certificate.  The RO stated 
simply that the "veteran's death was not related to a 
service-connected disease or injury."  

The evidence submitted after February 1993 is limited to the 
service medical records and the appellant's contentions.  The 
service medical records, being silent as to any evidence of 
tuberculoses, asphyxia, or hemoptysis, are not probative as 
to any link between the cause of the veteran's death and 
service.  The appellant's lay contentions, moreover, cannot 
serve to document a medical link between the cause of death 
and service.  Generally, statements prepared by lay persons, 
ostensibly untrained and unskilled in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can provide an eyewitness account of 
an appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge or 
expertise.  For the most part, a witness qualified as an 
expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant has the requisite expertise 
to render a medical opinion.  Therefore, the appellant's 
contentions cannot serve as probative evidence to reopen the 
claim.  

Since this newly presented evidence is not probative on any 
element of a claim for service connection in this case 
forming a basis of the prior denial, the new evidence is not 
material.  Id.  Nor is this new evidence probative of the 
appellant's contentions that the cause of the veteran's death 
was related to lung or respiratory cancers or to exposure to 
herbicide agents in Vietnam.  Thus, the appellant's 
application to reopen the previously denied claim of service 
connection for the cause of the veteran's death is denied.  

With both new and material evidence not having been 
submitted, this is where the analysis must end.  Thus, VA 
cannot reach the question of whether the claim is well 
grounded.  Barnett, 83 F.3d at 1383-84.  Nor, without 
determining if the claim is well grounded, may VA exercise 
its statutory duty to assist the claimant in developing facts 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends on the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a 
claim.  Graves v. Brown, 8 Vet. App. 522 (1996).  

In this case, the Board's September 1998 remand required the 
RO to attempt to obtain outstanding private hospital records 
relevant to the veteran's death.  The RO fulfilled its 
obligation under § 5103(a) by requesting that she sign a 
release for this information and by sending, in December 
1998, letters to an appellant-specified private medical 
facility and physician seeking outstanding clinical records.  
Moreover, the RO informed the appellant in letters dated in 
March 1997, October 1998, December 1998, and March 1999 of 
the importance of these developmental efforts.  Furthermore, 
by the September 1998 remand, the Board informed the 
appellant of the importance of this evidence.  Thus, to the 
extent possible, VA has complied with its obligations under 
38 U.S.C.A. § 5103(a).  


ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability, the application to reopen the February 1993 
rating decision is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

